Citation Nr: 0533613	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  04-20 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active service from April 
1955 to February 1957.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a July 2003 rating 
decision of the Cleveland, Ohio Regional Office (RO).  In 
July 2005, the veteran testified at a videoconference hearing 
before the undersigned.  A transcript of this hearing is of 
record.

The veterans claims file is now in the jurisdiction of the 
Oakland, California RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§  5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and the regulations implementing it apply in the 
instant case.  While the notice provisions of the VCAA appear 
to be satisfied, the Board is of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the veteran in the development of the facts 
pertinent to his claim.  See 38 C.F.R. § 3.159 (2005).

A review of the claims file reveals evidence that the veteran 
has been diagnosed as having PTSD.  Specifically, a May 2003 
psychological report by a clinical psychologist, Dr. Paul 
Otto, diagnoses the veteran with chronic PTSD.  Dr. Otto's 
opinion is that the veteran's military service "had a 
significant impact upon him in the form of PTSD symptoms."

The veteran's service personnel records do not indicate the 
veteran's receipt of any awards or decorations denoting 
participation in combat.  The veteran's military occupational 
specialty was tank unit commander.  The veteran served in 
Korea.  

At the videoconference hearing, the veteran described two 
specific stressful events in service.  The first event 
occurred in December 1955, when a Turkish unit behind the 
veteran's tank began shooting in the vicinity of his tank 
during a live fire demonstration.  The veteran's tank was hit 
by gunfire and caught fire.  The veteran exposed himself to 
being fired upon when he opened the hatch of his tank to put 
out the fire.  The gunfire stopped while he was out of the 
hatch and he was not hit.  The Turkish unit's gunfire damaged 
the bumper and taillights on the veteran's tank.

The second stressful event described by the veteran occurred 
in March or April of 1956.  The veteran was leading his tank 
unit across an unsafe bridge that was too small to fit his 
tank.  Instead of trying to cross this bridge, the veteran 
decided to take the tank around the bridge, but the tank sank 
and was damaged.  The military investigated the event and 
initiated disciplinary proceedings against the veteran.

Because the veteran indicated there was damage to military 
property with both of the events discussed above, and because 
he also indicated that there was an investigation and 
disciplinary actions were initiated, also likely generating 
official paperwork, the events should be verifiable.  The 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR), formerly the U.S. Army and Joint Services 
Environmental Support Group (ESG), has not been contacted for 
verification of the alleged stressors in service.  For 
verification of stressors to be fruitful, the information 
from the veteran regarding these events must be as detailed 
as possible, to include approximate dates, places, and any 
other identifying information. See Zarycki v. Brown, 6 Vet. 
App. 91 (1993).

Accordingly, this matter is REMANDED to the RO for the 
following action:

1. The RO should request the veteran 
provide as many details as possible 
concerning the circumstances of his 
alleged stressors, to include the 
approximate dates, places, units, and 
identifying information concerning any 
other individuals involved in the 
events, including their full names, 
rank, units of assignment, and any 
other identifying detail.
2. The RO should then forward the 
pertinent stressor information of 
record (including copies of the 
veteran's service personnel records and 
a listing of alleged stressors) to the 
USASCRUR and request that that 
organization attempt to verify the 
claimed stressors.

3. Thereafter, if any of the veteran's 
alleged stressors are verified, the RO 
should arrange for the veteran to be 
afforded a VA psychiatric examination 
to determine if the veteran has PTSD 
due to a service stressor or stressors.  
The claims file must be made available 
to and reviewed by the examiner.

The examination and the report thereof 
should be in accordance with DSM-IV.  
Following examination of the veteran, 
review of his pertinent medical 
history, and with consideration of 
sound medical principles, the examiner 
should identify all currently present 
acquired psychiatric disorders.  If 
PTSD is diagnosed, the examiner should 
identify the specific stressor(s) upon 
which the diagnosis is based.  If PTSD 
is not diagnosed, the examiner should 
explain why the veteran does not meet 
the criteria for this diagnosis.  The 
examiner should set forth the complete 
rationale for all opinions expressed 
and conclusions reached.

4. Then, the RO should readjudicate the 
issue of entitlement to service 
connection for PTSD in light of all 
pertinent evidence and legal authority.  
If the benefit sought remains denied, 
the RO should issue a supplemental 
statement of the case and afford the 
veteran and his representative the 
opportunity to respond before the 
claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


